Filed 10/2/20 P. v. The North River Ins. Co. CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

 THE PEOPLE,                                                         H047599
                                                                    (Santa Clara County
             Plaintiff and Respondent,                               Super. Ct. No. C1512647)

             v.

 THE NORTH RIVER INS. CO. et al.,

             Defendants and Appellants.


         When a pretrial defendant who had been released on bail failed to appear at a
court-ordered hearing, the trial court ordered bail forfeited. The court later entered a
summary judgment against the surety, The North River Insurance Company (North River
or the surety). The surety and the bail agent appeal, arguing that the court prematurely
declared forfeiture of bail and, alternatively, that reversal is required because the entry of
summary judgment was untimely. The People do not oppose the appeal. We conclude
that the trial court lacked jurisdiction to enter summary judgment and, for that reason,
reverse.
I.       BACKGROUND
         A felony complaint filed on June 9, 2015 in Santa Clara County Superior Court
alleged that defendant Rene Escamilla Delacueva committed five counts of rape in
violation of Penal Code Section 261(a)(2).1 The trial court initially set defendant’s bail at
$1.5 million. On March 22, 2018, the court reduced the bail to $25,000 and ordered that,


         1
             All further statutory citations are to the Penal Code unless otherwise indicated.
as a condition of defendant’s supervised own recognizance release, defendant be
subjected to GPS home detention. That same day, Bad Boys Bail Bonds, acting as bail
agent of North River, posted a bail bond in the amount of $25,000 for defendant.
        Defendant appeared for a scheduled plea hearing on May 3, 2018. At that hearing,
the court set the matter for a preliminary hearing on May 24 and ordered defendant to be
present on that date at 8:30 a.m.
        On May 11, a pretrial services officer requested a calendar setting for May 15 and
asserted that defendant had cut off his GPS unit and had failed to report to his pretrial
services officer, such that he was in violation of the conditions of his release. At the
May 15 hearing, at which defendant was not present, the court ordered the bail bond
forfeited. North River and Bad Boys Bail Bonds were sent a notice of bail forfeiture,
which stated that the forfeiture would become final on November 18, 2018 (180 days
plus five days because the notice was mailed).
        On November 16, 2018, Bad Boys Bail Bonds moved to extend the appearance
period. On December 12, 2018, the trial court granted a 90-day extension to March 12,
2019.
        On July 1, 2019, the trial court entered judgment against North River in the sum of
$25,000. Bad Boys Bail Bonds and North River timely appealed.
II.     DISCUSSION
        “The forfeiture of bail and related proceedings are a matter of statutory procedure
governed by sections 1305 through 1308.” (People v. Safety National Casualty Corp.
(2016) 62 Cal. 4th 703, 709.) Section 1305, subdivision (a)(1)(D) requires the trial court
to declare forfeiture of a bail bond when, among other things, “a defendant fails to
appear” “without sufficient excuse” on any “occasion prior to the pronouncement of
judgment if the defendant’s presence in court is lawfully required.” “ ‘The surety that
posted the bond then has a statutory “appearance” period in which either to produce the
accused in court and have the forfeiture set aside, or to demonstrate other circumstances

                                              2
requiring the court to vacate the forfeiture. If the forfeiture is not set aside by the end of
the appearance period, the court is required to enter summary judgment against the
surety. (§ 1306, subd. (a).)’ [Citation.]” (People v. International Fidelity Ins. Co.
(2018) 20 Cal. App. 5th 345, 353.) The court is statutorily required to enter summary
judgment “within 90 days after the date upon which it may first be entered . . . .”
(§ 1306, subd. (c).) If the court fails to enter summary judgment in that timeframe, “the
right to do so expires and the bail is exonerated.” (Ibid.) Sections 1305 and 1306 are
considered jurisdictional prescriptions; “ ‘[f]ailure to follow the[m] . . . renders a
summary judgment on the bail bond void.’ [Citations.]” (County of Orange v. Lexington
Nat. Ins. Corp. (2006) 140 Cal. App. 4th 1488, 1492-1493.)
       Here, the appearance period was extended to March 12, 2019. Therefore,
March 13, 2019 was the first date upon which summary judgment could have been
entered against North River. Section 1306, subdivision (c) required the court to enter
summary judgment within the next 90 days, or by June 11, 2019. The trial court no
longer had jurisdiction when it entered summary judgment on July 1, 2019. (See County
of Los Angeles v. American Bankers Ins. Co. (1996) 44 Cal. App. 4th 792, 796.) The
summary judgment therefore is void.
       Having concluded that reversal is required due to the untimeliness of the entry of
summary judgment, we need not consider whether the court declared forfeiture
prematurely.
III.   DISPOSITION
       The judgment is reversed and the matter is remanded to the trial court. The trial
court is directed, on remand, to enter a new order vacating the forfeiture and exonerating
the bail. Appellants shall recover their costs on appeal.




                                               3
                                        _________________________________
                                        ELIA, J.


WE CONCUR:




_______________________________
PREMO, Acting P.J.




_______________________________
BAMATTRE-MANOUKIAN, J.




People v. The North River Ins. et al.
H047599